Per Curiam.

The act of the 31st sess. c. 163. s. 7. provides, that anv debtor, discharged under the act men-r , . , , ' ' , , , ' . - , ^ tioned m the plea, may be sued by an action oí debt; but ^ ^g not t0 he held to bail, not shall any execution issue against his body, on any judgment to be obtained in such’ action. This act cannot then be considered as invalidating the effect of' a discharge, declared in the 7th section of the act, (-sess. 24. c. 66.) mentioned in the plea. The dis-r charge there was only as to the person, and not as to the property' of the debtor; and though that act says, that *117(i no action of debt shall be brought upon such iudg- „ , , ° . ,. . ment, and the new act allows or such action, this is no violation of the immunity which had vested in the defendant, seeing that the new act provides, that the defendant may endorse his appearance, and that his body shall not be taken in execution. He cannot then be considered liable to imprisonment, in the new suit, and has no right to consider his privilege impaired. The new suit is only a more effectual means of arriving at the property ; and so long as the person of the debtor is not affected, the new remedy was a fair subject for legislative provision and amendment.
Judgment for the plaintiff,